Title: To James Madison from Sylvanus Bourne, 21 February 1803
From: Bourne, Sylvanus
To: Madison, James


					
						Sir.
						Baltimore Febuary 21 1803.
					
					I send you within another parcell of Leyden Gazettes up to Decr. 24h. & in that number we find the accot. of Genl. Victors arrival at the Hague with the Staff of the Army destined to Louisiana. Indeed no further doubts can now be indulged as to the certainty of the preparations making for that expedition. Capt Gardner who has just arrived here from the Texell gives the names of several Amn Vessells which were chartered by the French to carry part of their troops to N.O. Capt. G I have long known as a man to whose word every confidence is due. It was supposed the fleet was to sail from Holland in late January. I have the honor to be, With Much Respect Yr Ob Sevt
					
						S: Bourne
					

					
						I hope to visit Washington again before many days.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
